United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, HIGHLAND HILLS
STATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1855
Issued: August 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 20, 2016 appellant filed a timely appeal from an August 1, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated February 8, 2017, the Board exercised its discretion and denied the request,
finding that the arguments on appeal could adequately be addressed based on the case record. Order Denying
Request for Oral Argument, Docket No. 16-1855 (issued February 8, 2017).

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish more than eight
percent permanent impairment of the right eye; and (2) whether OWCP used the proper pay rate
in calculating appellant’s schedule award.
On appeal appellant asserts that he was entitled to a schedule award pay rate based on the
pay rate in effect at the time he retired in 2012.
FACTUAL HISTORY
On May 23, 2001 appellant, then a 41-year-old letter carrier, injured the right side of his
head and right eye when he walked into an open camper tailgate while delivering mail that day.
He did not stop work. OWCP accepted right cornea abrasion and right contusion of face, scalp,
and neck due to the May 23, 2001 employment injury.
Appellant continued letter carrier duties until August 19, 2010 when someone shot at his
postal vehicle. He stopped work that day and did not return. The August 19, 2010 injury was
accepted by OWCP.3 Appellant was separated from the employing establishment on
February 6, 2012.
Under the instant claim, on October 30, 2014 appellant filed a schedule award claim
(Form CA-7). He submitted a report dated August 19, 2014 in which Dr. Jerry L. Franz, who
practices pain medicine, advised that, in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides),4 under section 12-2 and Table 12-2, appellant had a right eye functional visual acuity
score of 92. Dr. Franz then calculated appellant’s impairment for visual acuity under Table 12-4,
finding a class 1 eight percent visual impairment rating of the right eye. He indicated that
appellant was at maximum medical improvement (MMI).
On December 1, 2014 Dr. Michael M. Katz, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the medical record including Dr. Franz’s report. He advised
that, since Dr. Franz was not a practicing ophthalmologist and his report did not include visual
field testing results, a second opinion evaluation should be obtained from a Board-certified
ophthalmologist for an impairment evaluation.
In August 2015 OWCP referred appellant to Dr. David I. Tasker, a Board-certified
ophthalmologist, for a second opinion evaluation including an impairment rating. In a
September 22, 2015 report, Dr. Tasker advised that appellant had developed glaucoma in both
eyes, however, this condition was not related to the May 23, 2001 employment injury. Best
corrected vision in each eye was 20/50 which, Dr. Tasker opined, was secondary to pronounced
3

The instant claim was adjudicated by OWCP under File No. xxxxxx368, and the 2010 injury under File No.
xxxxxx395. Appellant has a separate appeal, Docket No. 17-1098, that is pending before the Board with regard to
File No. xxxxxx395. File No. xxxxxx395 is not before the Board on the present appeal.
4

A.M.A., Guides (6th ed. 2009).

2

cataract formation and glaucoma effects. He concluded that it was impossible to perform an
impairment evaluation on eyes that had developed significant visual loss from glaucoma.
On October 8, 2015 Dr. Katz, OWCP’s medical adviser, again reviewed the record,
including Dr. Tasker’s report. He indicated that, upon review of Dr. Tasker’s report, the entirety
of appellant’s visual issues at present would appear to stem from nonemployment-related
glaucoma and cataract formation, and that, a further complicating factor was that the impairment
rating was being performed approximately 14 years following the date of injury. Dr. Katz
concluded that, out of fairness to the injured worker, Dr. Franz’s conclusion of eight percent
right eye impairment should be awarded, with August 19, 2014 as the date of MMI.
A pay rate memorandum in the record indicates that the date-of-injury (May 23, 2001)
pay rate was used, with a base pay rate of $39,692.00 per year. This yielded a weekly pay rate of
$763.31.
By decision dated August 1, 2016, OWCP granted appellant a schedule award for eight
percent permanent impairment of the right eye, for 12.08 weeks of compensation, to run from
August 19 to November 16, 2014. The pay rate utilized by OWCP was based on a weekly rate
of $763.31, with augmented (3/4) weekly compensation of $572.68. The date of MMI was listed
as August 19, 2014.
LEGAL PRECEDENT -- ISSUE 1
It is the claimant’s burden of proof to establish that he sustained a permanent impairment
of a scheduled member or function as a result of any employment injury.5
The schedule award provision of FECA6 and its implementing federal regulations7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.9
Section 8107(c)(19) of FECA provides that “[t]he degree of loss of vision or hearing
under this schedule is determined without regard to correction.”10 The sixth edition of the
5

See Tammy L. Meehan, 53 ECAB 229 (2001).

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
10

5 U.S.C. § 8107(c)(19).

3

A.M.A., Guides indicates that the evaluation of visual impairment is based on the functional
vision score (FVS), which is the combination of an assessment of visual acuity, the ability of the
eye to perceive details, necessary for activities such as reading and an assessment of visual field,
the ability of the eye to detect objects in the periphery of the visual environment, which relates to
orientation and mobility.11 The A.M.A., Guides also allows for individual adjustments for other
functional deficits, such as contrast and glare sensitivity, color vision defects and binocularity,
stereopsis, suppression and diplopia, only if these deficits are not reflected in a visual acuity or
visual field loss.12 The A.M.A., Guides, however, specifically limits adjustment of the
impairment rating for these deficits to cases which are well documented and states, “The
adjustment should be limited to an increase in the impairment rating of the visual system
(reduction of the FVS) by, at most, 15 points.”13
ANALYSIS -- ISSUE 1
The Board finds this case is not in posture for decision regarding the extent of permanent
impairment of appellant’s right eye.
The medical evidence relevant to appellant’s right eye impairment includes the
August 19, 2014 report in which Dr. Franz, who practices pain medicine, advised that under
section 12-2 and Table 12-2 of the A.M.A., Guides, appellant had a right eye functional visual
acuity score of 92. Dr. Franz then calculated appellant’s impairment for visual acuity under
Table 12-4, finding a class 1 eight percent visual impairment rating of the right eye. He
indicated that appellant was at MMI.
Dr. Katz, an OWCP medical adviser, reviewed the medical record including Dr. Franz’s
report. He advised that, since Dr. Franz was not a practicing ophthalmologist and his report did
not include visual field testing results, a second opinion and impairment evaluation should be
obtained from a Board-certified ophthalmologist.
In August 2015, OWCP referred appellant to Dr. Tasker, a Board-certified
ophthalmologist, for a second opinion evaluation. In a September 22, 2015 report, Dr. Tasker
advised that appellant had developed glaucoma in both eyes that was not related to the May 23,
2001 employment injury. Best corrected vision in each eye was 20/50 which, Dr. Tasker opined,
was secondary to pronounced cataract formation and glaucoma effects. Due to his current
condition, he concluded that it was impossible to perform an impairment evaluation on eyes that
had developed significant visual loss from glaucoma.
Dr. Katz, OWCP’s medical adviser, again reviewed the record on October 8, 2015. He
indicated that, upon review of Dr. Tasker’s report, the entirety of appellant’s visual issues at
present would appear to stem from nonemployment-related glaucoma and cataract formation,
and that a further complicating factor was that the impairment rating was being performed
11

A.M.A., Guides, supra note 4 at 282, 285

12

Id. at 305.

13

Id.

4

approximately 14 years after the date of injury. Dr. Katz indicated that, “out of fairness” to the
injured worker, Dr. Franz’s conclusion of eight percent right eye permanent impairment should
be awarded, with August 19, 2014 the date of MMI.
The Board concludes that, due to lack of definiteness of the medical opinions regarding
the extent of appellant’s right eye permanent impairment related to the May 23, 2001
employment injury, the case must be remanded to OWCP for further development of the medical
evidence. On remand, OWCP should obtain an additional report from its medical adviser which
contains an explanation of greater rationale that includes citation to Chapter 12 of the A.M.A.,
Guides.14 The Board has long held that only preexisting and not subsequently-acquired
conditions are to be included in schedule award determinations.15
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish
entitlement to compensation, OWCP shares responsibility in the development of the evidence to
see that justice is done. As OWCP undertook development of the evidence by referring appellant
to Dr. Tasker, it has the duty to secure an appropriate report addressing the relevant issues.16
LEGAL PRECEDENT -- ISSUE 2
Under FECA, monetary compensation for disability or impairment due to an employment
injury is paid as a percentage of monthly rate.17 Section 8101(4) provides that “monthly pay”
means the monthly pay at the time of injury or the monthly pay at the time disability begins or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
whichever is greater.18 The compensation rate for schedule awards is the same as compensation
for wage loss.19
Section 2.900.5.a(3) of OWCP procedures provides that if the employee did not stop
work on the date of injury or immediately afterwards, defined as the next day, the record should
indicate the pay rate for the date of injury and the date disability began. The greater of the two
should be used in computing compensation, and if they are the same, the pay rate should be
effective on the date disability began.20

14

Id. at 281-319.

15

See Peter C. Belkind, 56 ECAB 580 (2005).

16

Id.

17

See 5 U.S.C. §§ 8105-8107.

18

Id. at § 8101(4).

19

See 20 C.F.R. § 10.404(b); K.H., 59 ECAB 495 (2008).

20

Supra note 9 at Chapter 2.900.5.a(3) (September 2011).

5

Section 8146a of FECA provides that compensation payable on account of disability or
death which occurred more than one year before the effective date of a cost-of-living increase
(determined in accordance with the provisions of the section) shall be increased by the percent of
the increase.21 Legislative history shows that this phrase means compensation payable for an
employment-related condition where the entitlement to such compensation occurred more than
one year before the effective date of the cost-of-living increase.22
In cases of disability, a beneficiary is eligible for cost-of-living adjustments under section
8146a where injury-related disability began more than one year prior to the date the cost-ofliving adjustment took effect. The employee’s use of continuation of pay, as provided by section
8118, or of sick or annual leave during any part of the period of disability does not affect the
computation of the one-year period.23 The disability need not have been continuous for the
whole year before the increase.24
When an injury does not result in disability but compensation is payable for permanent
impairment, a beneficiary is eligible for cost-of-living adjustments under section 8146(a) of
FECA where the award for such impairment began more than one year prior to the date the costof-living adjustment took effect.25 When there is prior injury-related disability, OWCP
procedures indicate that the consumer price index (CPI) start date for the schedule award is the
effective date of the applicable pay rate.26
ANALYSIS -- ISSUE 2
The Board has found this case is not in posture for decision regarding the extent of
appellant’s right eye permanent impairment, however, the Board finds that OWCP properly
determined that appellant’s schedule award for his May 23, 2001 employment injury should be
based on his date of injury pay rate.27 OWCP procedures provide that a schedule award based on
a traumatic injury should have a pay rate based on the date of injury, the date disability begins, or
the date of recurrence of disability, whichever is greater.28 Appellant challenged OWCP’s use of
the date of injury, May 23, 2001, in calculating his schedule award. He alleged that his pay rate
should have been based on his date of retirement in 2012. The record in this case does not
21

5 U.S.C. § 8146(a).

22

Franklin L. Armfield, 29 ECAB 500 (1978) (claimant not eligible for a cost-of-living increase, as provided by
section 8146(a), unless the date of his entitlement to compensation occurred more than a year before the effective
date of the cost-of-living increase).
23

20 C.F.R. § 10.420(a).

24

Id.

25

Id. at § 10.420(b).

26

Federal (FECA) Procedure Manual, supra note 20 at Chapter 2.900 Exhibit 1, Determining Effective Pay Rate
Date for Schedule Awards (August 2012).
27

Id.

28

See supra note 20.

6

indicate that appellant had disability due to the May 23, 2001 employment injury. Appellant
filed no claims for compensation other than the October 30, 2014 schedule award claim. There
is no evidence that he received compensation other than for the schedule award under this claim.
The Board therefore concludes that the appropriate date OWCP used as the pay rate for
compensation purposes in this case was the date of injury, May 23, 2001.
The Board notes, however, that OWCP regulations provide that appellant is entitled to
any CPI adjustments that occurred one year after the May 23, 2001 pay rate date and prior to his
date of MMI on August 1, 2016.29 Thus, any CPI adjustments after May 23, 2002 (one year
following the date of injury) should be included in a schedule award pay rate.30
OWCP’s calculations for determining appellant’s pay rate for the purposes of his
August 1, 2016 schedule award did not include any CPI adjustments. Thus, on remand, once
OWCP determines the permanent impairment rating for appellant’s right eye and recalculates the
schedule award, OWCP should determine the proper CPI adjustment. Following this and other
development deemed necessary, OWCP shall issue a de novo schedule award decision that
includes a clear explanation of how it calculated the extent of right eye permanent impairment
and the amount of the schedule award based on his date-of-injury pay rate, to include the
application of CPI adjustments.31
CONCLUSION
The Board finds this case is not in posture for decision regarding the extent of appellant’s
right eye permanent impairment. While OWCP properly determined the pay rate to be used for a
schedule award, as it did not apply CPI adjustments in formulating the schedule award, any
schedule award issued following remand should include appropriate CPI adjustments..

29

Supra note 25.

30

Id.; see K.G., Docket No. 15-1476 (issued May 6, 2016).

31

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the August 1, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside. The case is remanded for
further proceedings consistent with this decision of the Board.
Issued: August 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

